Title: To Alexander Hamilton from Tench Coxe, 15 February 1793
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department,Revenue-Office, February 15th. 1793.
Sir,
The fourth section of the Act of the 3d. of March, 1791 imposing duties upon domestic spirits, directs that the States shall be divided into districts by the President, in such manner that each district shall consist of one state. But it is not clear on account of the limitation of the Number to fourteen that a newly created State can be erected into a District. Should this prove to be the case, it appears necessary that an act should be passed in regard to Kentuckey. The Compensations in that district will also require attention considering the exhausted state of the fund. When your leisure permits I will attend you on this subject and on that of my general Report on the excise. If anything is to be done in this session there appears but little time to spare.
I have the honor to be, with great respect   sir, your most Ob. servant
Tench CoxeCommissr. of the Revenue.
The honorable,The Secretary of the Treasury.
